Title: To George Washington from Samuel Powel, 6 January 1789
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia Jany 6. 1789

A few Days since I had the Pleasure of hearing from you by Mr Fairfax, whose Modesty & Apprehensions of being troublesome prevented his delivering your Letter earlier⟨.⟩ From the very short Time that we have been acquainted both Mrs Powel & myself promise ourselves much pleasure from our Intercourse with your Godson, to whom we shall most chearfully render every Service in our power. He purposes to be inoculated for the small Pox Tomorrow.
I have taken the Liberty to enclose a Letter for your Nephew, which I should not have done but that several of my Letters to him have miscarried.
Our Friend Mr Gouverneur Morris is probably, by this Time nearly arrived in France. I wish it was in my Power to say any

thing acceptable on the interesting Subject of Politics. The antifedœralists are still exerting every Nerve, in this State, to defeat the new Constitution; but I trust the good Sense and Virtue of Pennsylvania, as well as of the whole Continent, will confound & bring their Machinations to nought.
Mrs Powel begs Leave to join me in most sincere presenting the Compliments of the Season to yourself, Mrs Washington, the Major & his amicable Lady with all our little Friends under your Roof. I have the Honor to be dear Sir Your most obedt humble Servt

Samuel Powel

